

116 HR 2730 IH: College for All Act of 2021
U.S. House of Representatives
2021-04-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 2730IN THE HOUSE OF REPRESENTATIVESApril 21, 2021Ms. Jayapal (for herself, Mr. Blumenauer, Ms. Lee of California, Mr. García of Illinois, Mr. Khanna, Mrs. Carolyn B. Maloney of New York, Mr. McNerney, Mrs. Napolitano, Ms. Norton, Mr. Welch, Mr. Espaillat, Ms. Omar, Mr. Pocan, Ms. Ocasio-Cortez, Ms. Tlaib, Mr. Takano, Mr. Jones, Mr. Bowman, Ms. Williams of Georgia, Ms. Bush, Mr. Swalwell, Ms. Pingree, Mr. Thompson of Mississippi, Mr. Torres of New York, Ms. Clarke of New York, Mr. Vargas, Mrs. Watson Coleman, Ms. Schakowsky, Mr. Gomez, Mr. Raskin, Mr. Johnson of Georgia, Ms. Meng, Ms. Chu, Mr. Grijalva, and Ms. Pressley) introduced the following bill; which was referred to the Committee on Education and Labor, and in addition to the Committees on the Budget, and Ways and Means, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo amend the Higher Education Act of 1965 to ensure College for All.1.Short titleThis Act may be cited as the College for All Act of 2021.IFederal-State partnership to eliminate tuition and required fees 101.Federal-State partnership to eliminate tuition and required feesThe Higher Education Act of 1965 (20 U.S.C. 1001 et seq.) is amended by adding at the end the following:IXFederal-State partnership to eliminate tuition and required fees 901.Grant program to eliminate tuition and required fees at public institutions of higher education and tribal colleges and universities(a)DefinitionsIn this section:(1)Award yearThe term award year has the meaning given the term in section 481(a).(2)Community collegeThe term community college means—(A)a public institution of higher education at which the credential that is predominantly awarded to students is at the sub-baccalaureate level; or(B)a public postsecondary vocational institution, as defined under section 102(c).(3)Cost of attendanceThe term cost of attendance has the meaning given the term in section 472.(4)Dual or concurrent enrollment programThe term dual or concurrent enrollment program has the meaning given the term in section 8101 of the Elementary and Secondary Education Act of 1965.(5)Early college high schoolThe term early college high school has the meaning given the term in section 8101 of the Elementary and Secondary Education Act of 1965.(6)Eligible Indian entityThe term eligible Indian entity means the entity responsible for the governance, operation, or control of a Tribal College or University.(7)Eligible studentThe term eligible student means an individual, regardless of age, who has not obtained a baccalaureate degree or higher degree and—(A)is enrolled, or plans to enroll, in a community college in the State in which the individual is a resident or in a 2-year Tribal College or University; or(B)is a working class or middle class student, as described in subsection (d)(3), who is enrolled or plans to enroll in a 4-year public institution of higher education in the State in which the individual is a resident or in a 4-year Tribal College or University.(8)Full-time equivalent eligible studentsThe term full-time equivalent eligible students, when used with respect to an institution of higher education, has the meaning given the term full-time equivalent students, except that the calculation shall be made based on the number of eligible students enrolled at such institution.(9)Full-time equivalent studentsThe term full-time equivalent students means the sum of the number of students enrolled full time at an institution, plus the full-time equivalent of the number of students enrolled part time (determined on the basis of the quotient of the sum of the credit hours of all part-time students divided by 12) at such institution.(10)Institution of higher educationThe term institution of higher education has the meaning given the term in section 101.(11)Public 4-year institution of higher educationThe term public 4-year institution of higher education means a public institution of higher education that is not a community college.(12)Tribal College or UniversityThe term Tribal College or University has the meaning given the term in section 316(b)(3).(13)2-year Tribal College or UniversityThe term 2-year Tribal College or University means a Tribal College or University at which the credential that is predominantly awarded to students is at the sub-baccalaureate level.(14)4-year Tribal College or UniversityThe term 4-year Tribal College or University means a Tribal College or University that is not a 2-year Tribal College or University.(b)Program authorized(1)Grants authorizedFrom amounts appropriated under subsection (g), the Secretary shall award grants, from allotments under subsection (c), to States and eligible Indian entities having applications approved under subsection (e), to enable the States and eligible Indian entities—(A)to eliminate tuition and required fees for all eligible students at community colleges in the State or at 2-year Tribal Colleges and Universities of the eligible Indian entity; and(B)to eliminate tuition and required fees for working class and middle class eligible students, as described in subsection (d)(3), at public 4-year institutions of higher education in the State or 4-year Tribal Colleges and Universities of the eligible Indian entity.(2)Non-federal share requirement(A)In generalExcept as provided in subparagraphs (B) and (C), each State or eligible Indian entity that receives a grant under this section shall provide a non-Federal share of funds for an award year from non-Federal sources in an amount that is equal to 25 percent of the amount required to eliminate tuition and required fees—(i)in the case of a State, at community colleges in the State for all eligible students and at public 4-year institutions of higher education in the State for working class and middle class eligible students, as described in subsection (d)(3), for the award year; and(ii)in the case of an eligible Indian entity, at 2-year Tribal Colleges and Universities of the eligible Indian entity for all eligible students and at 4-year Tribal Colleges and Universities of the eligible Indian entity for working class and middle class eligible students, as described in subsection (d)(3), for the award year.(B)Non-federal share requirement for certain eligible Indian entities(i)In generalIn the case of an eligible Indian entity that receives a grant under this section for an award year for which not less than 75 percent of the students enrolled in the 2-year Tribal Colleges and Universities and 4-year Tribal Colleges and Universities of the eligible Indian entity are low-income students, such eligible Indian entity shall provide a non-Federal share of funds from non-Federal sources in an amount that is equal to not more than 5 percent of the amount necessary to eliminate tuition and required fees at 2-year Tribal Colleges and Universities of the eligible Indian entity for all eligible students and at 4-year Tribal Colleges and Universities of the eligible Indian entity for working class and middle class eligible students, as described in subsection (d)(3), for the award year.(ii)Low-income studentIn this subparagraph, the term low-income student has the meaning given such term by the Secretary, except that such term shall not exclude any student eligible for a Federal Pell Grant under section 401.(iii)DataIn calculating the number of enrolled students and low-income students for purposes of clause (i), the Secretary shall use—(I)for the first award year of the program under this section, the number of students enrolled in award year 2019–2020; and(II)for each subsequent award year, the projected student enrollment numbers for the award year for which the allotment is made.(C)Automatic stabilizer(i)In generalNotwithstanding subparagraph (A) and subsection (c)(1), in the case in which a trigger is turned on—(I)under clause (ii) with respect to a State, the Secretary shall—(aa)apply subparagraph (A), by substituting 10 percent for 25 percent; and(bb)apply subsection (c)(1), by substituting 90 percent for 75 percent; and(II)under clause (iii) with respect to an eligible Indian entity, the Secretary shall—(aa)in the case in which subparagraph (B) is not applicable—(AA)apply subparagraph (A), by substituting 10 percent for 25 percent; and(BB)apply subsection (c)(1), by substituting 90 percent for 75 percent; or(bb)in the case in which subparagraph (B) is applicable—(AA)apply subparagraph (B)(i), by substituting 3 percent for 5 percent; and(BB)apply subsection (c)(1), by substituting 97 percent for 95 percent.(ii)Trigger for StatesA trigger shall be turned on under this clause with respect to a State if— (I)the 3-month moving average of the national prime-age employment-to-population ratio (PAEPOP) is less than 98 percent of the maximum in the previous 12 months, and such trigger shall stay on until the 3-month moving average of the national PAEPOP has improved for three consecutive months and is above 95 percent of the maximum in the 12 months before the trigger was turned on; (II)the 3-month moving average of the total unemployment rate (TUR) of the State is at or above 7.5 percent, and such trigger shall stay on until the 3-month moving average of the TUR of the State falls below 7.5 percent.; or(III)the 3-month moving average of the total unemployment rate (TUR) of the State is at or above 108 percent of the maximum in the previous 12 months, and such trigger shall stay on until the 3-month moving average of the TUR of the State falls below 115 percent of the maximum in the 12 months before the trigger was turned on. (iii)Trigger for eligible Indian entityA trigger shall be turned on under this clause with respect to an eligible Indian entity if any Tribal College or University governed, operated, or controlled by the eligible Indian entity is located in a State for which a trigger is turned on under clause (ii). (iv)Inclusion of Determination in Employment Statistics ReportsNotwithstanding any other provision of law, the Commissioner of the Bureau of Labor Statistics shall include in each monthly employment situation report and each State unemployment and employment report published by the Commissioner a specific determination of whether any State or national trigger is turned on under this subparagraph. (3)No in-kind contributionsNo in-kind contribution shall count toward the non-Federal share requirement under paragraph (2).(4)Sustain and expand existing programsThe Secretary shall encourage States to sustain and expand tuition-free College Promise programs that are in existence on the date of enactment of the College for All Act of 2021, especially for programs that cover the last dollar of tuition and fees after exhausting Federal and State aid . (c)Determination of allotment(1)First award year of programThe Secretary shall allot, to each eligible State or eligible Indian entity that submits an application under this section for a grant under subsection (b)(1) for the first award year of the program under this section, an amount that is equal to 75 percent (or not less than 95 percent in the case of an eligible Indian entity described in subsection (b)(2)(B)) of the total revenue received—(A)in the case of a State, from all eligible students at community colleges in the State and from working class and middle class eligible students, as described in subsection (d)(3), at public 4-year institutions of higher education in the State in the form of tuition and required fees for—(i)with respect to a State that did not eliminate tuition and required fees as described in paragraphs (2) and (3) of subsection (d) for the preceding award year, award year 2019–2020; or(ii)with respect to a State that has eliminated tuition and required fees as described in such paragraphs, the last award year that the State charged tuition and required fees; and(B)in the case of an eligible Indian entity, from all eligible students at 2-year Tribal Colleges and Universities of the eligible Indian entity and from working class and middle class eligible students, as described in subsection (d)(3), at 4-year Tribal Colleges and Universities of the eligible Indian entity, in the form of tuition and required fees for—(i)with respect to an eligible Indian entity that did not eliminate tuition and required fees as described in paragraphs (2) and (3) of subsection (d) for the preceding award year, award year 2019–2020; or(ii)with respect to an eligible Indian entity that has eliminated tuition and required fees as described in such paragraphs, the last award year for which the eligible Indian entity charged tuition and required fees.(2)First award year allotment for States and eligible indian entities applying after the first year of the program(A)In generalThe Secretary shall allot to each eligible State or eligible Indian entity that submits its first application for a grant under subsection (b)(1) for the second or a subsequent year of the program under this section, an amount equal to—(i)the product of—(I)the allotment the eligible State or eligible Indian entity would have received in the first award year of the program under this section if the State or eligible Indian entity had submitted an application for such year;(II)the projected full-time equivalent eligible students figure for all community colleges and public 4-year institutions of higher education of the eligible State, or all 2-year Tribal Colleges and Universities and 4-year Tribal Colleges and Universities of the eligible Indian entity, for the award year for which the allotment is made; and(III)the amount of additional expenditures per full-time equivalent eligible student by the eligible State or eligible Indian entity that will be necessary to eliminate tuition and required fees for each such student for the award year for which the allotment is made; divided by(ii)the product of—(I)the full-time equivalent eligible students figure for all community colleges and public 4-year institutions of higher education of the eligible State, or all 2-year Tribal Colleges and Universities and 4-year Tribal Colleges and Universities of the eligible Indian entity, for the first award year of the program for which the eligible State or eligible Indian entity was eligible to submit an application under this section; and(II)the amount of expenditures per full-time equivalent eligible student by the eligible State or eligible Indian entity that would have been necessary to eliminate tuition and required fees for each such student for the first award year of the program for which the eligible State or eligible Indian entity was eligible to submit an application under this section.(B)Projected enrollmentIf the projected full-time equivalent eligible students figure of the State or eligible Indian entity under subparagraph (A) is more than 25 percent larger than the full-time equivalent eligible students figure for the preceding year, the Secretary may challenge such enrollment projection and offer an alternative enrollment projection which shall be used in the formula under subparagraph (A) for determining the allotment.(3)Subsequent award years(A)In generalThe Secretary shall allot to an eligible State or eligible Indian entity submitting an application for a grant under subsection (b)(1) for a second or subsequent year after receiving a grant under paragraph (1) or (2), an amount equal to—(i)the product of—(I)the allotment received for the first award year for which the eligible State or eligible Indian entity submitted an application;(II)the projected full-time equivalent eligible students figure for all community colleges and public 4-year institutions of higher education of the eligible State, or all 2-year Tribal Colleges and Universities and 4-year Tribal Colleges and Universities of the eligible Indian entity, for the award year for which the allotment is made; and(III)the amount of additional expenditures per full-time equivalent eligible student by the eligible State or eligible Indian entity that will be necessary to eliminate tuition and required fees for each such student for the award year for which the allotment is made; divided by(ii)the product of—(I)the full-time equivalent eligible student figure for all community colleges and public 4-year institutions of higher education of the eligible State, or all 2-year Tribal Colleges and Universities and 4-year Tribal Colleges and Universities of the eligible Indian entity, for the first award year that the State or eligible Indian entity participates under paragraph (1) or (2), as the case may be; and(II)the amount of expenditures per full-time equivalent eligible student by the eligible State or eligible Indian entity that was necessary to eliminate tuition and required fees for each such student for the first award year that the State or eligible Indian entity participates under paragraph (1) or (2), as the case may be.(B)Projected enrollmentIf the projected full-time equivalent eligible students figure of the State or eligible Indian entity under subparagraph (A) is more than 25 percent larger than the full-time equivalent eligible students figure for the preceding year, the Secretary may challenge such enrollment projection and offer an alternative enrollment projection which shall be used in the formula under subparagraph (A) for determining the allotment.(4)Actual enrollment figures(A)In generalBy not later than November 1 of the second award year for which a State or eligible Indian entity receives an allotment under this section, and each succeeding November 1, such State or eligible Indian entity shall report to the Secretary its actual full-time equivalent eligible students figure for the preceding award year.(B)AdjustmentsIf the actual full-time equivalent eligible students figure for the preceding award year reported under subparagraph (A)—(i)exceeds the projected enrollment that was used for determining the allotment for the preceding award year, notwithstanding any other provision of this section, the allotment for the award year in which the November 1 date falls for the State or eligible Indian entity shall be increased to reflect such actual enrollment, which figure shall be increased by the State Gross Domestic Product Price Index, or the Gross Domestic Product Price Index of the State in which the eligible Indian entity operates; or(ii)is below the projected enrollment that was used for determining the allotment for the preceding award year, notwithstanding any other provision of this section, the allotment for the award year in which the November 1 date falls for the State or eligible Indian entity shall be decreased to reflect such actual enrollment, which figure shall be increased by the average interest rate on 5-year United States Treasury securities issued during the preceding award year.(5)Additional fundsIf a State or eligible Indian entity provides additional funds toward reducing the cost of attendance and improving instruction at institutions of higher education beyond the cost of eliminating tuition and required fees as described in paragraphs (2) and (3) of subsection (d) for any award year that is more than the non-Federal share requirement under subsection (b)(2) and the maintenance of expenditures requirement under paragraphs (4) and (5) of subsection (d), the Secretary shall provide to the State or eligible Indian entity an amount equal to such additional funding provided by the State or eligible Indian entity, which amount provided by the Secretary may be used for the activities described in subsection (f)(2).(d)State and eligible Indian entity eligibility requirementsIn order to be eligible to receive an allotment under this section for an award year, a State or eligible Indian entity shall comply with the following:(1)Ensure that public institutions of higher education in the State or Tribal Colleges and Universities of the eligible Indian entity maintain expenditures on instruction per full-time equivalent student at levels that are equal to or exceed the expenditures on instruction per full-time equivalent student for award year 2019–2020.(2)Ensure that tuition and required fees for eligible students in the State's community college system or eligible students in the 2-year Tribal Colleges and Universities of the eligible Indian entity are eliminated.(3)(A)Ensure that tuition and required fees for eligible students attending the State's public 4-year institutions of higher education or eligible students attending the 4-year Tribal Colleges and Universities of the eligible Indian entity are eliminated as follows:(i)For the first award year of the program under this section, the State or eligible Indian entity shall eliminate tuition and required fees for such students—(I)who are dependent students, whose parents' adjusted gross income for the taxable year that is 1 year prior to the taxable year that ends immediately prior to the beginning of the award year is equal to or less than $125,000; and(II)who are independent students, whose adjusted gross income for the taxable year that is 1 year prior to the taxable year that ends immediately prior to the beginning of the award year is equal to or less than $125,000.(ii)For each award year after the first award year of the program under this section, the State or eligible Indian entity shall eliminate tuition and required fees for such students—(I)who are dependent students, whose parents' adjusted gross income for the taxable year that is 1 year prior to the taxable year that ends immediately prior to the beginning of the award year is equal to or less than the applicable amount; and(II)who are independent students, whose adjusted gross income for the taxable year that is 1 year prior to the taxable year that ends immediately prior to the beginning of the award year is equal to or less than the applicable amount.(B)(i)In this paragraph, the term applicable amount means an amount equal to, for any award year beginning after the calendar year that precedes the calendar year in which the first award year of the program under this section begins, the greater of—(I)the amount determined under this subparagraph for the preceding award year, or(II)an amount equal to the product of—(aa)$125,000, and(bb)the ratio of—(AA)the national average wage index (as defined in section 209(k)(1) of the Social Security Act (42 U.S.C. 409(k)(1))) for the calendar year preceding the calendar year in which the applicable award year begins, to(BB)the national average wage index (as so defined) for 2020.(ii)If any amount determined under clause (i) is not a multiple of $100, such amount shall be rounded to the nearest multiple of $100.(4)Maintain State operating expenditures per full-time equivalent student for public institutions of higher education in the State, or operating expenditures per full-time equivalent student for Tribal Colleges and Universities of the eligible Indian entity, excluding the amount of funds provided under this section, at a level that is equal to or exceeds the level of such support for award year 2019–2020.(5)Maintain State expenditures on need-based financial aid programs for enrollment in public institutions of higher education in the State or expenditures on need-based financial aid programs for enrollment in Tribal Colleges and Universities of the eligible Indian entity at a level that is equal to or exceeds the level of such support for award year 2019–2020.(6)Ensure public institutions of higher education in the State or Tribal Colleges and Universities of the eligible Indian entity maintain funding for institutional need-based student financial aid in an amount that is equal to or exceeds the level of such support for award year 2019–2020.(7)Provide an assurance that not later than 5 years after the first award year for which the grant is awarded, not less than 75 percent of instruction at public institutions of higher education in the State or Tribal Colleges and Universities of the eligible Indian entity is provided by tenure-track or tenured faculty.(8)Provide an assurance that public institutions of higher education in the State or Tribal Colleges and Universities of the eligible Indian entity make it a priority to hire from the existing adjunct, contract, contingent, and non-tenure track or tenured faculty pool for tenure-track or tenured faculty positions. (9)Require that public institutions of higher education in the State or Tribal Colleges and Universities of the eligible Indian entity provide, for each student enrolled at the institution who receives the maximum Federal Pell Grant award under subpart 1 of part A of title IV, institutional student financial aid (excluding student loans) in an amount equal to 100 percent of the difference between—(A)the cost of attendance at such institution; and(B)the sum of—(i)the amount of the maximum Federal Pell Grant award; and(ii)the student's expected family contribution.(10)Ensure that public institutions of higher education in the State or Tribal Colleges and Universities of the eligible Indian entity not adopt policies to reduce enrollment.(11)Provide an assurance that public institutions of higher education in the State or Tribal Colleges and Universities of the eligible Indian entity will not charge out of State students an amount that exceeds the marginal cost of attending institutions of higher education in the State or Tribal Colleges and Universities of the eligible Indian entity.(12)Provide an assurance that public institutions of higher education in the State or Tribal Colleges and Universities of the eligible Indian entity that charge non-eligible in-State students tuition and required fees, will not charge such students a rate that exceeds the rate for the last year that tuition and required fees were charged to eligible students, increased by the percentage change for subsequent years in the expenditures per full-time equivalent eligible student by the State or eligible entity that is necessary to continue to eliminate tuition and required fees for eligible students.(13)Provide an assurance that public institutions of higher education in the State or Tribal Colleges and Universities of the eligible Indian entity maintain a disability services personnel to enrolled student ratio of 1 to 500, and that such full-time employees be specifically dedicated to serving students with disabilities. (e)Submission and contents of applicationFor each award year for which a State or eligible Indian entity desires a grant under this section, an application shall be submitted to the Secretary at such time, in such manner, and containing such information as the Secretary may require. Such application shall be submitted by—(1)in the case of a State, the State agency with jurisdiction over higher education or another agency designated by the Governor or chief executive of the State to administer the program under this section; and(2)in the case of an eligible Indian entity, the eligible Indian entity or a Tribal College or University of the eligible Indian entity.(f)Use of funds(1)In generalA State or eligible Indian entity that receives a grant under this section shall use the grant funds and the non-Federal share funds required under this section—(A)to eliminate tuition and required fees for all eligible students at community colleges in the State or at 2-year Tribal Colleges and Universities of the eligible Indian entity; and(B)to eliminate tuition and required fees for working class and middle class eligible students, as described in subsection (d)(3), at public 4-year institutions of higher education in the State or 4-year Tribal Colleges and Universities of the eligible Indian entity. (2)Additional fundingOnce tuition and required fees have been eliminated pursuant to paragraph (1), a State or eligible Indian entity that receives a grant under this section shall use any remaining grant funds and non-Federal share funds required under this section to reduce the cost of attendance and increase the quality of instruction and student support services at public institutions of higher education in the State or at Tribal Colleges and Universities of the eligible Indian entity by carrying out any of the following: (A)Providing additional non-loan aid to students, which may include need-based student financial aid, to reduce or eliminate the cost of attendance for a public institution of higher education or a Tribal College or University beyond eliminating tuition and required fees.(B)Expanding academic course offerings and high-quality occupational skills training programs to students.(C)Increasing the number and percentage of full-time instructional faculty, including full-time tenure and tenure-track instructional faculty.(D)Providing all faculty with professional supports to help students succeed, such as professional development opportunities, office space, and shared governance in the institution.(E)Compensating part-time faculty for work done outside of the classroom relating to instruction, such as holding office hours.(F)Strengthening and ensuring all students have access to student support services such as academic advising, counseling, and tutoring.(G)Expanding access to dual or concurrent enrollment programs and early college high school programs.(H)Establishing prison education programs in partnership with local or State correctional facilities.(I)Any other additional activities that improve instructional quality and academic outcomes for students as approved by the Secretary through a peer review process.(3)ProhibitionA State or eligible Indian entity that receives a grant under this section may not use grant funds or non-Federal share funds required under this section—(A)for the construction of a nonacademic facility, such as a student center or stadium;(B)for merit-based student financial aid;(C)for need-based student financial aid (except to the extent funds available under subsection (c)(5) are used to carry out paragraph (2)(A));(D)to pay the salaries or benefits of school administrators;(E)for capital outlays or deferred maintenance; or(F)for expenditures on athletics other than activities open to all members of the campus community.(g)Authorization of appropriations(1)In generalThere are authorized to be appropriated, and there are appropriated, to carry out this section—(A)such sums as may be necessary for the fourth quarter of fiscal year 2021; and (B)such sums as may be necessary for each of the fiscal years 2022 through 2030.(2)Availability of fundsFunds made available pursuant to paragraph (1)(A) shall be available for obligation from October 1, 2021 to September 30, 2022. Funds made available pursuant to subparagraph (B) or (C) of paragraph (1) shall be available for obligation through September 30 of the fiscal year succeeding the fiscal year for which such sums were appropriated.902.Grant program for private historically black colleges and universities and private minority-serving institutions(a)DefinitionsExcept as otherwise provided, in this section:(1)Community collegeThe term community college has the meaning given the term in section 901.(2)Eligible institution(A)In generalExcept as provided in subparagraph (D), the term eligible institution means a private, nonprofit 2-year institution or 4-year institution that—(i)is—(I)a part B institution (as defined in section 322);(II)a Hispanic-serving institution (as defined in section 502);(III)a Tribal College or University (as defined in section 316) whose entity responsible for the governance, operation, or control of the College or University has not received a grant under section 901;(IV)an Alaska Native-serving institution or a Native Hawaiian-serving institution (as defined in section 317(b));(V)a Predominantly Black institution (as defined in section 371(c));(VI)an Asian American and Native American Pacific Islander-serving institution (as defined in section 371(c)); or(VII)a Native American-serving nontribal institution (as defined in section 371(c));(ii)ensures that tuition and required fees for eligible students enrolled in the institution are eliminated during any period for which the institution receives a grant under this section;(iii)maintains expenditures on instruction per a full-time equivalent eligible student at levels that meet or exceed the expenditures on instruction per a full-time equivalent eligible student for award year 2019–2020;(iv)maintains expenditures on need-based financial aid programs for students enrolled at the institution at a level that meets or exceeds the level of such support for award year 2019–2020;(v)provides an assurance that the institution will increase the amount of instruction provided by tenured or tenure-track faculty; and(vi)does not adopt policies to reduce enrollment.(B)2-year institutionThe term 2-year institution means an institution at which the credential that is predominantly awarded to students is at the sub-baccalaureate level.(C)4-year institutionThe term 4-year institution means an institution that is not a 2-year institution.(D)Exception(i)In generalAn eligible institution as described in subparagraph (A) shall not be an eligible institution for purposes of this section for the period described in clause (ii) if such institution was a for-profit institution at any time that converted to a nonprofit institution.(ii)Period of ineligibilityAn institution described under clause (i) shall not be an eligible institution for purposes of this section for a period of 25 years from the date the institution converted from a for-profit institution to a nonprofit institution or 25 years after the date of enactment of this Act, whichever period is longer.(3)Eligible student(A)In generalThe term eligible student means a student enrolled in an eligible institution who has not obtained a baccalaureate degree or a higher degree and—(i)for the first award year of the program under this section, if the student— (I)is a dependent student, the student's parents' adjusted gross income for the taxable year that is 1 year prior to the taxable year that ends immediately prior to the beginning of the award year is equal to or less than $125,000; or(II)is an independent student, the student's adjusted gross income for the taxable year that is 1 year prior to the taxable year that ends immediately prior to the beginning of the award year is equal to or less than $125,000; and(ii)for each award year after the first award year of the program under this section, if the student—(I)is a dependent student, the student's parents' adjusted gross income for the taxable year that is 1 year prior to the taxable year that ends immediately prior to the beginning of the award year is equal to or less than the applicable amount; and(II)is an independent student, the student's adjusted gross income for the taxable year that is 1 year prior to the taxable year that ends immediately prior to the beginning of the award year is equal to or less than the applicable amount.(B)Applicable amount(i)In generalIn this paragraph, the term applicable amount means an amount equal to, for any award year beginning after the calendar year that precedes the calendar year in which the first award year of the program under this section begins, the greater of—(I)the amount determined under this subparagraph for the preceding award year, or(II)an amount equal to the product of—(aa)$125,000, and(bb)the ratio of—(AA)the national average wage index (as defined in section 209(k)(1) of the Social Security Act (42 U.S.C. 409(k)(1))) for the calendar year preceding the calendar year in which the applicable award year begins, to(BB)the national average wage index (as so defined) for 2020.(ii)RoundedIf any amount determined under clause (i) is not a multiple of $100, such amount shall be rounded to the nearest multiple of $100. (4)Full-time equivalent eligible studentsThe term full-time equivalent eligible students means the sum of the number of eligible students projected to enroll full time at an institution for an award year, plus the full-time equivalent of the number of eligible students projected to be enrolled part time (determined on the basis of the quotient of the sum of the credit hours of all part-time eligible students divided by 12) at such institution, for such award year.(5)Public 4-year institution of higher educationThe term public 4-year institution of higher education has the meaning given the term in section 901.(b)Authorization of grant program(1)In generalFrom amounts appropriated under subsection (e), the Secretary shall award grants, from allotments under paragraph (2), to eligible institutions having applications approved under subsection (c), to enable the eligible institutions to eliminate tuition and required fees for eligible students.(2)AllotmentsSubject to paragraph (3), the Secretary shall allot, for each award year, to each eligible institution having an application approved under subsection (c), an amount that is equal to the product of—(A)tuition and required fees for eligible students at the eligible institution for the award year, and(B)the number of full-time equivalent eligible students projected to enroll in the eligible institution for the award year.(3)Limitations(A)Limitations on institutional allotmentsIn making allotments under paragraph (2) for an award year, the Secretary shall not award an allotment that is—(i)with respect to an eligible institution that operates in a State that has eliminated tuition and required fees as described in paragraphs (2) and (3) of section 901(d) for the preceding award year, more than the amount equal to the product of—(I)the number of projected full-time equivalent eligible students for the award year; and(II)the expenditures per full-time equivalent eligible student, including the Federal allotment and non-Federal share, under section 901 for the preceding award year for the State (or, in the case of a State that did not receive a grant under such section for the preceding award year, the amount needed to eliminate tuition and required fees for full-time equivalent eligible students in the State, calculated in the same manner as such amount is calculated under section 901(c) for the preceding award year for the State), at—(aa)if the eligible institution is a 2-year institution, community colleges in the State in which the institution operates; or(bb)if the eligible institution is a 4-year institution, public 4-year institutions of higher education in the State in which the institution operates; and(ii)with respect to an eligible institution that operates in a State that has not eliminated tuition and required fees as described in paragraphs (2) and (3) of section 901(d) for the preceding award year, more than the amount equal to the product of—(I)the number of projected full-time equivalent eligible students for the award year; and(II)the average tuition and required fees for the preceding award year at—(aa)if the eligible institution is a 2-year institution, public 2-year institutions of higher education in the State in which the institution operates; or(bb)if the eligible institution is a 4-year institution, public 4-year institutions of higher education in the State in which the institution operates.(B)Limitations on tuition hikes(i)First award yearFor the first award year for which an eligible institution applies for a grant under this section, such eligible institution shall not increase tuition and required fees at a rate that is greater than any annual increase in tuition and required fees at the eligible institution for the 5 years preceding such first award year.(ii)Succeeding award years(I)In generalFor each award year after the first award year for which an eligible institution receives a grant under this section, such eligible institution shall not increase tuition and required fees for eligible students from the preceding award year at a rate that is greater than the percentage increase in the Employment Cost Index for the award year for which the grant is received, as compared to the Employment Cost Index for the award year preceding the award year for which the grant is received.(II)Employment cost indexIn this subparagraph, the term Employment Cost Index, when used with respect to an award year, means the Employment Cost Index for total compensation for private industry workers by bargaining status and census region and division (not seasonally adjusted) of the division in which the eligible entity is located, as provided by the Bureau of Labor Statistics of the Department of Labor, that is provided for the December that immediately precedes the start of the award year.(4)Actual enrollment figures(A)In generalBy not later than November 1 of the second award year for which an eligible institution receives a grant under this section, such eligible institution shall report to the Secretary its actual full-time equivalent eligible students figure for the preceding award year.(B)AdjustmentsIf the actual full-time equivalent eligible students figure for the preceding award year reported under subparagraph (A)—(i)exceeds the projected enrollment that was used for determining the allotment under subparagraph (2)(B) for the preceding award year, notwithstanding any other provision of this Act, the allotment for the award year in which the November 1 date falls for the eligible institution shall be increased to reflect such actual enrollment, which figure shall be increased by the Gross Domestic Product Price Index of the State in which the eligible institution operates; or(ii)is below the projected enrollment that was used for determining the allotment under subparagraph (2)(B) for the preceding award year, notwithstanding any other provision of this Act, the allotment for the award year in which the November 1 date falls for the eligible institution shall be decreased to reflect such actual enrollment, which figure shall be increased by the average interest rate on 5-year United States Treasury securities issued during the preceding award year.(c)ApplicationAn eligible institution that desires to receive a grant under this section shall submit to the Secretary an application at such time, in such manner, and containing such information as the Secretary may require.(d)ProhibitionAn eligible institution that receives a grant under this section may not use grant funds under this section—(1)for the construction of a nonacademic facility, such as a student center or stadium;(2)for merit-based or need-based student financial aid;(3)to pay the salaries or benefits of school administrators;(4)for capital outlays or deferred maintenance; or(5)for expenditures on athletics other than activities open to all members of the campus community.(e)Authorization of appropriationsThere are authorized to be appropriated, and there are appropriated, to carry out this section—(1)such sums as may be necessary for the fourth quarter of fiscal year 2021; and(2)such sums as may be necessary for each of the fiscal years 2022 through 2031..IIFederal Pell Grant improvements201.Federal Pell Grant improvements(a)Mandatory fundingSection 401 of the Higher Education Act of 1965 (20 U.S.C. 1070a) is amended—(1)in subsection (a)(1), by striking through fiscal year 2017;(2)in subsection (b)—(A)by striking paragraph (1); (B)by striking subparagraph (A) of paragraph (2);(C)by redesignating subparagraph (B) of paragraph (2) as paragraph (2);(D)by inserting before paragraph (2) (as redesignated by subparagraph (C)) the following:(1)AmountThe amount of the Federal Pell Grant for a student eligible under this subpart shall be—(A)the maximum Federal Pell Grant described in paragraph (7); less(B)the amount equal to the amount determined to be the expected family contribution with respect to such student for such year.;(E)in paragraph (4), by striking maximum amount of a Federal Pell Grant award determined under paragraph (2)(A) and inserting maximum Federal Pell Grant described in paragraph (7);(F)in paragraph (5), by striking maximum amount of a Federal Pell Grant award determined under paragraph (2)(A) and inserting maximum amount of a Federal Pell Grant award described in paragraph (7);(G)by striking paragraph (7) and inserting the following:(7)Maximum Federal Pell Grant(A)Award year 2021–2022For award year 2021–2022, the maximum Federal Pell Grant shall be—(i)in the case of an eligible student who is in attendance at an institution of higher education described in section 101 or a Tribal College or University described in section 316(b)(3), $12,990; or(ii)in the case of an eligible student who is in attendance at an institution of higher education not described in clause (i), $6,495.(B)Subsequent award yearFor award year 2022–2023, the maximum Federal Pell Grant shall be equal to the total maximum Federal Pell Grant for award year 2021–2022 (applicable to the institution at which the eligible student is in attendance) under this paragraph—(i)increased by the annual adjustment percentage for the award year for which the amount under this subparagraph is being determined; and(ii)rounded to the nearest $5.(C)Definition of annual adjustment percentageIn this paragraph, the term annual adjustment percentage, as applied to an award year, is equal to the estimated percentage increase in the Consumer Price Index (as determined by the Secretary, using the definition in section 478(f)) for the most recent calendar year ending prior to the beginning of that award year.; and(H)in paragraph (8)(B), by striking may exceed and all that follows through the period and inserting may exceed the maximum Federal Pell Grant available for an award year.;(3)in subsection (c)(5)—(A)by striking shall not exceed 12 semesters, or the equivalent of 12 semesters, as determined by the Secretary by regulation and inserting shall not exceed 7 years and 6 months; and(B)by striking only that same fraction of such semester or equivalent and inserting only that same fraction of such year;(4)in subsection (e), by striking Any disbursement allowed to be made by crediting the student's account shall be limited to tuition and fees and, in the case of institutionally owned housing, room and board. The student may elect to have the institution provide other such goods and services by crediting the student's account. and inserting Payments under this section may be used by the student for living and non-tuition expenses.; (5)in subsection (f)—(A)in paragraph (1), by striking the matter preceding subparagraph (A) and inserting the following: After receiving an application for a Federal Pell Grant under this subpart, the Secretary (including any contractor of the Secretary processing applications for Federal Pell Grants under this subpart) shall, in a timely manner, furnish to the student financial aid administrator at each institution of higher education that a student awarded a Federal Pell Grant under this subpart is attending, the expected family contribution for each such student. Each such student financial administrator shall— ; and(B)in paragraph (3)—(i)by striking after academic year 1986–1987; and(ii)in paragraph (3), by striking the Committee on Appropriations of the Senate, the Committee on Appropriations of the House of Representatives, and;(6)by striking subsections (g) and (h);(7)by redesignating subsections (i) and (j) as subsections (g) and (h), respectively; and(8)by adding at the end the following:(k)Appropriation of fundsThere are authorized to be appropriated, and there are appropriated, out of any money in the Treasury not otherwise appropriated, such sums as may be necessary for fiscal year 2021 and each subsequent fiscal year to provide the maximum Federal Pell Grant for which a student shall be eligible under this section during an award year..(b)Repeal of scoring requirementSection 406 of H. Con. Res. 95 (109th Congress) is amended—(1)by striking subsection (b); and(2)by striking (a) In general.—Upon and inserting the following: Upon.(c)Amendment to the FAFSA Simplification Act(1)In generalSection 401 of the Higher Education Act of 1965, as amended by section 703 of the FAFSA Simplification Act (title VII of division FF of Public Law 116–260), is amended— (A)in subsection (b), by striking paragraphs (5), (6), and (7) and inserting the following:(5)Maximum Federal Pell Grant(A)In generalFor award year 2023–2024, and each subsequent award year, the total maximum Federal Pell Grant shall be equal to the total maximum Federal Pell Grant for the preceding award year (applicable to the institution at which the eligible student is in attendance)—(i)increased by the annual adjustment percentage for the award year for which the amount under this subparagraph is being determined; and(ii)rounded to the nearest $5.(B)Definition of annual adjustment percentageIn this paragraph, the term annual adjustment percentage, as applied to an award year, is equal to the estimated percentage increase in the Consumer Price Index (as determined by the Secretary, using the definition in section 478(f)) for the most recent calendar year ending prior to the beginning of that award year.(6)Appropriation of fundsThere are authorized to be appropriated, and there are appropriated, out of any money in the Treasury not otherwise appropriated, such sums as may be necessary for fiscal year 2023 and each subsequent fiscal year to provide the maximum Federal Pell Grant for which a student shall be eligible under this section during an award year.(7)No effect on previous appropriationsThe amendments made to this section by the FAFSA Simplification Act shall not—(A)increase or decrease the amounts that have been appropriated or are available to carry out this section for fiscal year 2017, 2018, 2019, 2020, 2021, or 2022 as of the day before the effective date of such Act; or(B)extend the period of availability for obligation that applied to any such amount, as of the day before such effective date.;(B)in subsection (d)(5)(A), by striking shall not exceed 12 semesters, or the equivalent of 12 semesters, as determined by the Secretary by regulation and inserting shall not exceed 7 years and 6 months;(C)in subsection (f), by striking Any disbursement allowed to be made by crediting the student’s account shall be limited to tuition and fees, and food and housing if that food and housing is institutionally owned or operated. The student may elect to have the institution provide other such goods and services by crediting the student’s account. and inserting Payments under this section may be used by the student for living and non-tuition expenses.;(D)by striking subsections (g) and (h); and(E)by redesignating subsections (i) and (j) as subsections (g) and (h), respectively. (2)Effective dateThe amendments made by paragraph (1) shall take effect as if included in section 703 of the FAFSA Simplification Act (title VII of division FF of Public Law 116–260) and subject to the effective date of section 701(b) of such Act. (d)Federal Pell Grant eligibility for DREAMer students(1)In generalSection 484 of the Higher Education Act of 1965 (20 U.S.C. 1091) is amended—(A)in subsection (a)(5), by inserting , or be a Dreamer student, as defined in subsection (u) after becoming a citizen or permanent resident; and(B)by adding at the end the following:(u)Dreamer students(1)In generalIn this section, the term Dreamer student means an individual who—(A)was younger than 16 years of age on the date on which the individual initially entered the United States;(B)has provided a list of each secondary school that the student attended in the United States; and(C)(i)has earned a high school diploma, the recognized equivalent of such diploma from a secondary school, or a high school equivalency diploma in the United States or is scheduled to complete the requirements for such a diploma or equivalent before the next academic year begins;(ii)has acquired a degree from an institution of higher education or has completed not less than 2 years in a program for a baccalaureate degree or higher degree at an institution of higher education in the United States and has made satisfactory academic progress, as defined in subsection (c), during such time period;(iii)at any time was eligible for a grant of deferred action under—(I)the June 15, 2012, memorandum from the Secretary of Homeland Security entitled Exercising Prosecutorial Discretion with Respect to Individuals Who Came to the United States as Children; or(II)the November 20, 2014, memorandum from the Secretary of Homeland Security entitled Exercising Prosecutorial Discretion with Respect to Individuals Who Came to the United States as Children and with Respect to Certain Individuals Who Are the Parents of U.S. Citizens or Permanent Residents; or(iv)has served in the uniformed services, as defined in section 101 of title 10, United States Code, for not less than 4 years and, if discharged, received an honorable discharge.(2)Hardship exceptionThe Secretary shall issue regulations that direct when the Department shall waive the requirement of subparagraph (A) or (B), or both, of paragraph (1) for an individual to qualify as a Dreamer student under such paragraph, if the individual—(A)demonstrates compelling circumstances for the inability to satisfy the requirement of such subparagraph (A) or (B), or both; and(B)satisfies the requirement of paragraph (1)(C)..(2)Amendment to the FAFSA Simplification Act(A)In generalSection 484 of the Higher Education Act of 1965, as amended by section 702(n)(1)(A) of the FAFSA Simplification Act (title VII of division FF of Public Law 116–260), is amended by adding at the end the following:(u)Dreamer students(1)In generalIn this section, the term Dreamer student means an individual who—(A)was younger than 16 years of age on the date on which the individual initially entered the United States;(B)has provided a list of each secondary school that the student attended in the United States; and(C)(i)has earned a high school diploma, the recognized equivalent of such diploma from a secondary school, or a high school equivalency diploma in the United States or is scheduled to complete the requirements for such a diploma or equivalent before the next academic year begins;(ii)has acquired a degree from an institution of higher education or has completed not less than 2 years in a program for a baccalaureate degree or higher degree at an institution of higher education in the United States and has made satisfactory academic progress, as defined in subsection (c), during such time period;(iii)at any time was eligible for a grant of deferred action under—(I)the June 15, 2012, memorandum from the Secretary of Homeland Security entitled Exercising Prosecutorial Discretion with Respect to Individuals Who Came to the United States as Children; or(II)the November 20, 2014, memorandum from the Secretary of Homeland Security entitled Exercising Prosecutorial Discretion with Respect to Individuals Who Came to the United States as Children and with Respect to Certain Individuals Who Are the Parents of U.S. Citizens or Permanent Residents; or(iv)has served in the uniformed services, as defined in section 101 of title 10, United States Code, for not less than 4 years and, if discharged, received an honorable discharge.(2)Hardship exceptionThe Secretary shall issue regulations that direct when the Department shall waive the requirement of subparagraph (A) or (B), or both, of paragraph (1) for an individual to qualify as a Dreamer student under such paragraph, if the individual—(A)demonstrates compelling circumstances for the inability to satisfy the requirement of such subparagraph (A) or (B), or both; and(B)satisfies the requirement of paragraph (1)(C)..(B)Effective dateThe amendment made by subparagraph (A) shall take effect as if included in section 702(n)(1)(A) of the FAFSA Simplification Act (title VII of division FF of Public Law 116–260) and subject to the effective date of section 701(b) of such Act. (e)Full exclusion from gross income for Pell Grants(1)In generalSection 117(b) of the Internal Revenue Code of 1986 is amended by adding at the end the following new paragraph:(3)Special rule for Pell grantsAmounts received under a Federal Pell Grant under subpart 1 of part A of title IV of the Higher Education Act of 1965 (20 U.S.C. 1070a et seq.) shall be treated as an amount received as a qualified scholarship notwithstanding whether such amount was used for qualified tuition and related expenses..(2)Effective dateThe amendment made by this subsection shall apply to amounts received in taxable years beginning after the date of the enactment of this Act. IIIEquity Grants301.Pell BonusTitle III of the Higher Education Act of 1965 (20 U.S.C. 1051a et seq.) is amended by adding at the end the following:HEquity grants399A.Equity grants(a)In generalThe Secretary shall award grants to eligible institutions to enable the eligible institutions to invest in support programs with the goal of improving student outcomes. (b)Eligible institutionsIn this section:(1)In generalThe term eligible institution means—(A)an under-funded institution; or (B)a— (i)part B institution (as defined in section 322);(ii)Hispanic-serving institution (as defined in section 502);(iii)Tribal College or University (as defined in section 316);(iv)Alaska Native-serving institution (as defined in section 317(b));(v)Native Hawaiian-serving institution (as defined in section 317(b));(vi)Predominantly Black Institution (as defined in section 318);(vii)Asian American and Native American Pacific Islander-serving institution (as defined in section 320(b)); or(viii)Native American-serving, nontribal institution (as defined in section 319).(2)Under-funded institutionThe term under-funded institution means a public 2-year institution of higher education or public 4-year institution of higher education that receives less than the national average State appropriations per full-time equivalent students.(c)ApplicationsAn eligible institution that desires to receive a grant under this section shall submit an application to the Secretary at such time, in such manner, and accompanied by such information as the Secretary may require, including, if the eligible institution is an under-funded institution—(1)an assurance that the State in which the institution is located will provide a non-Federal share of funds for an award year from non-Federal sources in an amount that is equal to 25 percent of the amount required to carry out the activities described in this section; and(2)a description of how the State in which the institution is located will prioritize spending for under-funded institutions in the State and close gaps in State appropriations per full-time equivalent students and will institution in the State described in subsection (b)(1)(B).(d)Grant amountsThe Secretary shall award a grant under this section to an eligible institution in an amount based on the number of students enrolled at the institution who receive a Federal Pell Grant.(e)Use of grant fundsAn eligible institution that receives a grant under this section shall use the grant funds exclusively to invest in support programs with the goal of improving student outcomes such as attendance, grades, and graduation rates, including through— (1)making investments in reforming remedial education;(2)making investments in academic advisors, mental health counselors, trauma-informed care, and tutors; and(3)reducing class sizes.(f)GoalsThe Secretary shall set goals on student outcomes for eligible institutions that receive grants under this section.(g)ProgressThe Secretary shall track progress in improving student outcomes for eligible institutions that receive grants under this section, including conducting independent evaluations of support programs funded under this section.(h)Supplement, no supplantAn eligible institution that receives a grant under this section shall use the grant funds to supplement, and not supplant, any non-Federal funds available to improve student outcomes. (i)Authorization of appropriationsThere are authorized to be appropriated to carry out this section—(1)such sums as may be necessary for the fourth quarter of fiscal year 2021; (2)$10,000,000,000 for fiscal year 2022; and(3)such sums as may be necessary for each of the following fiscal years..IVIncreasing support for students401.Increasing success for low-income and first generation students(a)Authorization of appropriations for federal TRIO programsSection 402A(g) of the Higher Education Act of 1965 (20 U.S.C. 1070a–11(g)) is amended by inserting after the first sentence the following: For the purpose of making grants and contracts under this chapter, there are authorized to be appropriated $3,000,000,000 for fiscal year 2022, and such sums as may be necessary for each of fiscal years 2023 through 2031..(b)Authorization of appropriations for GEAR UP programsSection 404H of the Higher Education Act of 1965 (20 U.S.C. 1070a–28) is amended by striking $400,000,000 and all that follows through the period and inserting $736,000,000 for fiscal year 2022, and such sums as may be necessary for each of fiscal years 2023 through 2025..VSnyder Act501.Rule of construction regarding the Snyder ActNothing in this Act, or an amendment made by this Act, shall be construed to change or abrogate the Federal Government’s responsibilities under the Act of November 2, 1921 (commonly known as the Snyder Act) (25 U.S.C. 13). 